UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISON

MINUTES OF PROCEEDINGS-CIVIL

 

Date: November 12, 2019

JAMES HAYDEN,
Plaintiff, Case No: 1:17-cv-2635
JUDGE CHRISTOPHER A. BOYKO
© MAGISTRATE JUDGE JONATHAN D.
2K GAMES, INC., et ai., GREENBERG
Defendants. Court Reporter: N/A

Attorneys for Plaintiff: Daniel McMullen, Attorneys for Defendants: Dale Cendali,
Andrew Alexander David Movius, Christopher
Tlardi

PROCEEDINGS: The above participants appeared for a joint meet and confer and discovery
conference regarding pending discovery disputes. The parties resolved their pending discovery
disputes during the conference. Fact discovery is extended to January 31, 2020. The referral to
the undersigned for discovery-related issues (Doc. No. 38) remains open through the end of
discovery.

s/ Jonathan D. Greenberg
United States Magistrate Judge

Time: 5 hours 10 min.
